Exhibit 10.5

 
THIS AMENDING AGREEMENT is made as of the 1st day of August, 2012.


AMONG:
HAIR RESEARCH AND SCIENCE EST. a Seller incorporated under the laws of the
Principality of Lichtenstein and with its principal offices at Rätikonstrasse
13, 9490 Vaduz, Liechtenstein;


(hereinafter called, the "Seller")


AND:
BIOLOGIX HAIR SCIENCE LTD., a company incorporated under the laws of Barbados
and with its principal offices at The Business Center, Upton, St. Michael,
Barbados;


(hereinafter called, the "Purchaser")


WHEREAS:
 
A.  
The Seller and the Purchaser have previously entered into that certain
Intellectual Property Purchase and Sale Agreement dated for reference April 11,
2012 (the "Purchase Agreement"), which Purchase Agreement incorporated the
Convertible Grid Promissory Note dated for reference April 11, 2012 (the
“Convertible Note”);

 
B.  
The Seller and the Purchaser now wish to make certain amendments to the
provisions of the Purchase Agreement and the Convertible Note; and

 
NOW THEREFORE THIS AMENDING AGREEMENT WITNESSETH that in consideration of these
premises and for other good and valuable consideration, the receipt and
sufficiency of which is also hereby acknowledged by each of the parties hereto,
the parties hereto hereby agree as follows:
 
1.  
All capitalized terms not otherwise defined herein shall have the meanings set
out in the Purchase Agreement and Convertible Note, as applicable.

 
2.  
Section 3.1 of the Purchase Agreement is deleted in its entirety and is replaced
with the following:

 
Section 3.1     Purchase Price. In full consideration of all rights and title
and interest granted to Purchaser hereunder, and in consideration of Seller’s
representations, warranties and covenants hereunder, the Purchaser agrees to
deliver to the Seller $10,640,000 payable to the Seller as follows:
 
(i)  
US $100,000 upon execution of this Agreement by the parties;

 
 
 

--------------------------------------------------------------------------------

 
 
(ii)  
500,000 common shares of Biologix Hair Inc. (a company incorporated under the
laws of the State of Florida with its principal offices at 82 Avenue Road,
Toronto, Ontario  M5R 2H2), valued at US$1 per common share, which shares shall
be issued on or before June 30th, 2012 pursuant to the a share subscription
agreement in the form attached hereto as Schedule “E”;

 
(iii)  
US$10,040,000 in the form of a promissory note (the “Promissory Note”) granted
to the seller in the form attached hereto as Schedule “C” and for which the
following payment schedule has been agreed:

 
●  
US $500,000 on or before June 30, 2012;

 
●  
US $1,040,000 on or before November 30, 2012;

 
●  
US $2,000,000 on or before March 31, 2013;

 
●  
US $3,000,000 on or before July 31st, 2013; and

 
●  
US $3,500,000 on or before October 31, 2013.



 
3.  
Schedule “C” (Convertible Grid Promissory Note dated for reference April 11,
2012) of the Purchase Agreement is deleted in its entirety and is replaced with
the Convertible Grid Promissory Note attached hereto as Exhibit 1.

 
4.  
The Subscription Agreement between Biologix Hair Inc. and the Seller attached
hereto as Exhibit 2 shall be incorporated into the Purchase Agreement as
Schedule “E”.

 
5.  
In all other respects the terms and conditions of the Purchase Agreement shall
continue in full force and effect and the Purchaser hereby agrees and confirms
that the Purchase Agreement is in good standing and that the Seller is not in
default of any of its obligations under the Purchase Agreement.

 
6.  
Each of the parties hereto agrees to do and/or execute all such further and
other acts, deeds, things, devices, documents and assurances as may be required
in order to carry out the true intent and meaning of this Amending Agreement.

 
7.  
This Amending Agreement shall enure to the benefit of and be binding upon the
parties hereto and each of their successors and permitted assigns, as the case
may be.

 
8.  
This Amending Agreement may be executed in counterparts and by electronic or
facsimile transmission, each of which shall be deemed to be an original and all
of which shall constitute one and the same document.

 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amending Agreement as
of the day and year first above written.
 
HAIR RESEARCH AND SCIENCE EST.
       
By:
 /s/ Renzo Zanolari     Renzo Zanolari, lic.iur   Its:  Director        


BIOLOGIX HAIR SCIENCE LTD.
       
By:
/s/ David Csumrik     David Csumrik   Its:  President and Director      

       
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT 1 TO AMENDING AGREEMENT DATED AUGUST 1, 2012
 
SCHEDULE “C”
 
CONVERTIBLE GRID PROMISSORY NOTE
 
 

USD$10,040,000.00
 DATE: APRIL 11, 2012

 
1.  
Promise to Pay

 
FOR VALUE RECEIVED Biologix Hair Science Ltd. (together with its successors, the
“Borrower”) unconditionally promises to pay to Hair Research And Science Est.
(the “Lender”), its successors (including any successor by reason of
amalgamation) and assigns, or to its order in lawful money of the United States
of America, the amount of TEN  MILLION AND FORTY THOUSAND DOLLARS
($10,040,000.00) (the “Principal Amount”) together with interest on the
Principal Amount outstanding from time to time under this promissory note (this
“Note”), all as recorded by the Lender on the grid attached hereto as Schedule 1
and, if applicable, on any grids attached hereto as subsequently numbered
Schedules (collectively, the “Grid”). The Principal Amount outstanding together
with accrued and unpaid interest shall be due and be paid in accordance with the
following schedule:
 
●  
US $500,000 on or before June 30, 2012;

 
●  
US $1,040,000 on or before November 30, 2012;

 
●  
US $2,000,000 on or before March 31, 2013;

 
●  
US $3,000,000 on or before July 31st, 2013 and;

 
●  
US $3,500,000 on or before October 31, 2013.

 



Each of the above payment deadlines are sometimes referred to herein as the
“Maturity Date.”  Capitalized terms used but not defined herein have the
meanings given in the Intellectual Property Purchase and Sale Agreement between
the Borrower and the Lender dated the date of this Note (the “Purchase
Agreement”).
 
2.  
Interest

 
The Principal Amount outstanding at any time and from time to time shall bear
interest from and including the date hereof to but excluding the Maturity Date
at the rate of 5% per annum (calculated on the basis of a year of 365 days).
Such interest shall be calculated and accrue daily and shall be payable (without
compounding) July 31, 2014.
 
Following the occurrence of an Event of Default, the Principal Amount
outstanding at any time and from time to time and any accrued but unpaid
interest shall bear interest at the rate equal to 12% per annum (calculated on
the basis of a year of 365 days).  Such interest shall accrue daily and shall be
payable on demand.
 
3.  
Criminal Rate of Interest

 
In no event shall the aggregate interest payable to the Lender under this Note
exceed the effective annual rate of interest lawfully permitted under the law of
Liechtenstein or any other law applicable to the Seller or the
Borrower.  Further, if any payment, collection or demand pursuant to this Note
in respect of such interest is determined to be contrary to any provisions of
applicable laws, such payment, collection, or demand shall be deemed to have
been made by mutual mistake of the Lender and the Borrower and such “interest”
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
law or so result in the receipt by the Lender of interest at a rate not in
contravention of applicable law.
 
 
4

--------------------------------------------------------------------------------

 
 
4.  
Interest Rate

 
Each interest rate which is calculated under this Note on any basis other than a
full calendar year (the “deemed interest period”) is equivalent to a yearly rate
calculated by dividing such interest rate by the actual number of days in the
deemed interest period, then multiplying such result by the actual number of
days in the calendar year (365 or 366).
 
5.  
Prepayment

 
The Borrower shall be entitled to prepay all or any portion of the Principal
Amount outstanding, provided that the Borrower has first provided at least 30
days’ prior written notice to the Holder (as defined below). For greater
certainty, the Holder shall be entitled to elect to exercise the right of
conversion provided for in this Note during such 30-day notice period. Any
payments in respect of amounts due under this Note shall be applied first in
satisfaction of any accrued and unpaid interest, and then to the Principal
Amount outstanding.
 
6.  
Conversion

 
The Lender may, at the Lender’s option, at any time and from time to time prior
to the close of business of the Borrower on the fifth business day prior to the
Maturity Date, elect to convert, in whole or in part, the Principal Amount
outstanding and accrued but unpaid interest into common shares (“Common Shares”)
in the capital of the Biologix Hair Inc. (the “Borrower Parent”), a company
incorporated under the laws of the State of Florida with its principal offices
at 82 Avenue Road, Toronto, Ontario  M5R 2H2.. Each Common Share so issued will
for these purposes be valued based on a conversion price (the “Conversion
Price”) equal to: (i) if the Borrower Parent is a privately held company upon
the Notice of Conversion, the greater of (a) US$1 per Common Share and (b) the
price per Common Share of most recent private placement of securities completed
by the Borrower Parent as at the applicable Maturity Date less 20%; or (ii) if
upon the Notice of Conversion the Borrower Parent is a public company whose
securities are listed on a stock exchange or quoted on an over-the-counter
quotation system (whether directly or resulting from a Capital Reorganization
(as defined in Section 7 (b) (iv) below)), a price per Common Share equal to the
average daily closing price of the Common Shares during the 10 day period
beginning on the date of the Notice of Conversion, less 20%.


The Lender, or the current holder of this Note (the “Holder”), shall give a
minimum of five business days prior written notice (“Notice of Conversion”) to
the Borrower and the Borrower Parent at their address for purposes of notice
under Section 13 together with the Conversion Form attached hereto as Exhibit B
exercising the right to convert this Note in accordance with the provisions
hereof. Thereupon the Holder shall be entitled to be entered in the books of the
Borrower Parent as at the date of conversion as the holder of the number of
Common Shares into which this Note (or the portion converted) is convertible in
accordance with the provisions of this Section and, as soon as practicable
thereafter and upon surrender of this Note to the Borrower, the Borrower Parent
shall deliver to the Holder a certificate or certificates for such Common
Shares.
 
If the Lender provides a Notice of Conversion to the Borrower and Borrower
Parent with respect to the conversion of a portion of the principal amount
outstanding under this Note, the Borrower shall issue to the Lender a new
convertible promissory note, having the same terms and conditions as this Note,
representing the principal amount of the Note not converted.
 
For the purposes of this Section, this Note shall be deemed to be surrendered
for conversion on the date (herein called “Conversion Date”) which is five
business days following the date on which Notice of Conversion is received by
the Borrower and Borrower Parent, provided that if this Note is surrendered for
conversion on a day on which the register of Common Shares is closed, the Holder
shall become the holder of record of such Common Shares as at the date on which
such register is next re-opened.
 
 
5

--------------------------------------------------------------------------------

 
 
The Borrower Parent shall not be required to issue fractional Common Shares upon
the exercise of any conversion right. In lieu of fractional Common Shares, the
number of Common Shares issuable on conversion shall be rounded up or down, as
the case may be, to the nearest whole Common Share. For greater certainty, no
cash payments shall be made by the Borrower or Borrower Parent in lieu of
issuing any fractional interest in a Common Share.
 
The Borrower Parent covenants that it will issue and deliver to the Lender
certificates evidencing such number of Common Shares as shall then be issuable
upon the conversion of this Note or such portion of it as is specified in the
Notice of Conversion.  The Borrower Parent covenants that all Common Shares
which shall be so issuable shall be duly and validly issued as fully paid and
non-assessable. The Lender acknowledges and agrees that such certificates may
bear legends regarding applicable restrictions on transfers of the Common Shares
under applicable Canadian and U.S. securities laws. The Borrower Parent
represents and warrants that a sufficient number of Common Shares are authorized
and have been reserved for issuance to satisfy the Borrower’s and Borrower
Parent’s obligations on conversion of the Note.
 
The Borrower Parent shall not declare or pay dividends in respect of the Common
Shares following receipt by the Borrower Parent of the Notice of Conversion,
until after the Conversion Date.
 
7.  
Anti-Dilution Protection

 
(a)  
Definitions:  For the purposes of this Section 7, unless there is something in
the subject matter or context inconsistent therewith, the words and terms
defined below shall have the respective meanings specified therefor in this
Section 7:

 
(i)  
“Adjustment Period” means the period commencing on the date of issue of the Note
and ending at the Maturity Date;

 
(ii)  
“Current Market Price” of the Common Shares at any date means the price per
share equal to the weighted average price at which the Common Shares have traded
on the Over-the-Counter Bulletin Board or such other stock exchange or
over-the-counter market as may be selected by the directors of the Borrower
Parent for such purpose during the period of any twenty consecutive trading days
ending not more than five business days before such date; provided that the
weighted average price shall be determined by dividing the aggregate sale price
of all Common Shares sold on the said exchange or market, as the case may be,
during the said twenty consecutive trading days by the total number of Common
Shares so sold; and provided further that if the Common Shares are not then
listed on any stock exchange or traded in the over-the-counter market, then the
Current Market Price shall be determined by a firm of independent chartered
accountants selected by the directors of the Borrower Parent;

 
(iii)  
“director” means a director of the Borrower Parent for the time being and,
unless otherwise specified herein, a reference to action “by the directors”
means action by the directors of the Borrower Parent as a board or, whenever
empowered, action by the executive committee of such board; and

 
(iv)  
“trading day” with respect to a stock exchange or over-the-counter market means
a day on which such stock exchange or market is open for business.

 
(b)  
Adjustments:  Subject to Section 7(5), the Conversion Price shall be subject to
adjustment from time to time in the events and in the manner provided as
follows:

 
(i)  
If at any time during the Adjustment Period the Borrower Parent shall:

 
(A)  
fix a record date for the issue of, or issue, Common Shares to the holders of
all or substantially all of the outstanding Common Shares by way of a stock
dividend;

 
 
6

--------------------------------------------------------------------------------

 
 
(B)  
fix a record date for the distribution to, or make a distribution to, the
holders of all or substantially all of the outstanding Common Shares payable in
Common Shares or securities exchangeable for or convertible into Common Shares;

 
(C)  
subdivide the outstanding Common Shares into a greater number of Common Shares;
or

 
(D)  
consolidate the outstanding Common Shares into a smaller number of Common
Shares,

 
(any of such events in subsections (i), (ii), (iii) and (iv) above being herein
called a “Common Share Reorganization”), the Conversion Price shall be adjusted
on the earlier of the record date on which holders of Common Shares are
determined for the purposes of the Common Share Reorganization and the effective
date of the Common Share Reorganization to the amount determined by multiplying
the Conversion Price in effect immediately prior to such record date or
effective date, as the case may be, by a fraction:
 
(1)  
the numerator of which shall be the number of Common Shares outstanding on such
record date or effective date, as the case may be, before giving effect to such
Common Share Reorganization; and

 
(2)  
the denominator of which shall be the number of Common Shares which will be
outstanding immediately after giving effect to such Common Share Reorganization
(including in the case of a distribution of securities exchangeable for or
convertible into Common Shares the number of Common Shares that would have been
outstanding had such securities been exchanged for or converted into Common
Shares on such date).

 
To the extent that any adjustment in the Conversion Price occurs pursuant to
this Section 7(b)(i) as a result of the fixing by the Borrower Parent of a
record date for the distribution of securities exchangeable for or convertible
into Common Shares, the Conversion Price shall be readjusted immediately after
the expiry of any relevant exchange or conversion right to the Conversion Price
which would then be in effect based upon the number of Common Shares actually
issued and remaining issuable after such expiry and shall be further readjusted
in such manner upon the expiry of any further such right.
 
(ii)  
If at any time during the Adjustment Period the Borrower Parent shall fix a
record date for the issue or distribution to the holders of all or substantially
all of the outstanding Common Shares of rights, options or warrants pursuant to
which such holders are entitled, during a period expiring not more than
forty-five days after the record date for such issue (such period being the
“Rights Period”), to subscribe for or purchase Common Shares or securities
exchangeable for or convertible into Common Shares at a price per share to the
holder (or in the case of securities exchangeable for or convertible into Common
Shares, at an exchange or conversion price per share) at the date of issue of
such securities of less than the Current Market Price of the Common Shares on
such record date (any of such events being called a “Rights Offering”), the
Conversion Price shall be adjusted effective immediately after the record date
for such Rights Offering to the amount determined by multiplying the Conversion
Price in effect on such record date by a fraction:

 
(A)  
the numerator of which shall be the aggregate of

 
(1)  
the number of Common Shares outstanding on the record date for the Rights
Offering, and

 
(2)  
the quotient determined by dividing

 
 
7

--------------------------------------------------------------------------------

 
 
A.  
either (a) the product of the number of Common Shares offered during the Rights
Period pursuant to the Rights Offering and the price at which such Common Shares
are offered, or, (b) the product of the exchange or conversion price of the
securities so offered and the number of Common Shares for or into which the
securities offered pursuant to the Rights Offering may be exchanged or
converted, as the case may be, by

 
B.  
the Current Market Price of the Common Shares as of the record date for the
Rights Offering; and

 
(B)  
the denominator of which shall be the aggregate of the number of Common Shares
outstanding on such record date and the number of Common Shares offered pursuant
to the Rights Offering (including in the case of the issue or distribution of
securities exchangeable for or convertible into Common Shares the number of
Common Shares for or into which such securities may be exchanged or converted).

 
If by the terms of the rights, options, or warrants referred to in this Section
7(b)(ii), there is more than one purchase, conversion or exchange price per
Common Share, the aggregate price of the total number of additional Common
Shares offered for subscription or purchase, or the aggregate conversion or
exchange price of the convertible or exchangeable securities so offered, shall
be calculated for purposes of the adjustment on the basis of the lowest
purchase, conversion or exchange price per Common Share, as the case may
be.  Any Common Shares owned by or held for the account of the Borrower Parent
shall be deemed not to be outstanding for the purpose of any such
calculation.  To the extent that any adjustment in the Conversion Price occurs
pursuant to this Section 7(b)(ii) as a result of the fixing by the Borrower
Parent of a record date for the issue or distribution of rights, options or
warrants referred to in this Section 7(b)(ii), the Conversion Price shall be
readjusted immediately after the expiry of any relevant exchange, conversion or
exercise right to the Conversion Price which would then be in effect based upon
the number of Common Shares actually issued and remaining issuable after such
expiry and shall be further readjusted in such manner upon the expiry of any
further such right.
 
(iii)  
If at any time during the Adjustment Period the Borrower Parent shall fix a
record date for the issue or distribution to the holders of all or substantially
all of the outstanding Common Shares of:

 
(A)  
shares of the Borrower Parent of any class other than Common Shares;

 
(B)  
rights, options or warrants to acquire Common Shares or securities exchangeable
for or convertible into Common Shares (other than rights, options or warrants
pursuant to which holders of Common Shares are entitled, during a period
expiring not more than forty-five days after the record date for such issue, to
subscribe for or purchase Common Shares or securities exchangeable for or
convertible into Common Shares at a price per share (or in the case of
securities exchangeable for or convertible into Common Shares at an exchange or
conversion price per share) at the date of issue of such securities to the
holder of at least the Current Market Price of the Common Shares on such record
date);

 
(C)  
evidences of indebtedness of the Borrower Parent; or

 
(D)  
any property or assets of the Borrower Parent;

 
and if such issue or distribution does not constitute a Common Share
Reorganization or a Rights Offering (any of such non-excluded events being
herein called a “Special Distribution”), the Conversion Price shall be adjusted
effective immediately after the record date for the Special Distribution to the
amount determined by multiplying the Conversion Price in effect on the record
date for the Special Distribution by a fraction:
 
 
8

--------------------------------------------------------------------------------

 
 
(1)  
the numerator of which shall be the difference between

 
A.  
the product of the number of Common Shares outstanding on such record date and
the Current Market Price of the Common Shares on such record date, and

 
B.  
the fair value, as determined in good faith by the directors of the Borrower
Parent, to the holders of Common Shares of the shares, rights, options,
warrants, evidences of indebtedness or property or assets to be issued or
distributed in the Special Distribution, and

 
(2)  
the denominator of which shall be the product obtained by multiplying the number
of Common Shares outstanding on such record date by the Current Market Price of
the Common Shares on such record date.

 
Any Common Shares owned by or held for the account of the Borrower Parent shall
be deemed not to be outstanding for the purpose of such calculation.  To the
extent that any adjustment in the Conversion Price occurs pursuant to this
Section 7(b)(iii) as a result of the fixing by the Borrower Parent of a record
date for the issue or distribution of rights, options or warrants to acquire
Common Shares or securities exchangeable for or convertible into Common Shares
referred to in this Section 7(b)(iii), the Conversion Price shall be readjusted
immediately after the expiry of any relevant exercise, exchange or conversion
right to the amount which would then be in effect based upon the number of
Common Shares issued and remaining issuable after such expiry and shall be
further readjusted in such manner upon the expiry of any further such right.
 
(iv)  
If at any time during the Adjustment Period there shall occur:

 
(A)  
a reclassification or redesignation of the Common Shares, any change of the
Common Shares into other shares or securities or any other capital
reorganization involving the Common Shares other than a Common Share
Reorganization;

 
(B)  
a consolidation, amalgamation, arrangement or merger of the Borrower Parent with
or into another body corporate which results in a reclassification or
re-designation of the Common Shares or a change of the Common Shares into other
shares or securities;

 
(C)  
the transfer of the undertaking or assets of the Borrower Parent as an entirety
or substantially as an entirety to another Company or entity;

 
(any of such events being called a “Capital Reorganization”), after the
effective date of the Capital Reorganization the Holder shall be entitled to
receive, and shall accept, for the same aggregate consideration, upon conversion
of the Note, in lieu of the number of Common Shares to which the Holder was
theretofor entitled upon the conversion of the Note, the kind and aggregate
number of shares and other securities or property resulting from the Capital
Reorganization which the Holder would have been entitled to receive as a result
of the Capital Reorganization if, on the effective date thereof, the Holder had
been the registered holder of the number of Common Shares which the Holder was
theretofore entitled to purchase or receive upon the conversion of the Note.  If
necessary, as a result of any such Capital Reorganization, appropriate
adjustments shall be made in the application of the provisions of this Note with
respect to the rights and interests thereafter of the Holder to the end that the
provisions shall thereafter correspondingly be made applicable as nearly as may
reasonably be possible in relation to any shares or other securities or property
thereafter deliverable upon the conversion of the Note.
 
 
9

--------------------------------------------------------------------------------

 
 
(v)  
If at any time during the Adjustment Period any adjustment or readjustment in
the Conversion Price shall occur pursuant to the provisions of Sections 7(b)(i),
(ii), or (iii) of this Note, then the number of Common Shares purchasable upon
the subsequent conversion of the Note shall be simultaneously adjusted or
readjusted, as the case may be, by multiplying the number of Common Shares
issuable on conversion of the Note immediately prior to such adjustment or
readjustment by a fraction which shall be the reciprocal of the fraction used in
the adjustment or readjustment of the Conversion Price.

 
(c)  
Rules:  Subject to Section 7(d), the following rules and procedures shall be
applicable to adjustments made pursuant to this Section 7:

 
(i)  
Subject to the following sections of this Section 7(c), any adjustment made
pursuant to Section 7 shall be made successively whenever an event referred to
therein shall occur.

 
(ii)  
No adjustment in the Conversion Price shall be required unless such adjustment
would result in a change of at least one per cent in the then Conversion Price;
provided, however, that any adjustments which except for the provision of this
subsection (ii) would otherwise have been required to be made shall be carried
forward and taken into account in any subsequent adjustment.  Notwithstanding
any other provision of Section 7, no adjustment of the Conversion Price shall be
made which would result in an increase in the Conversion Price (except in
respect of a consolidation of the outstanding Common Shares).

 
(iii)  
If at any time during the Adjustment Period the Borrower Parent shall take any
action affecting the Common Shares, other than an action or event described in
Section 7, which in the opinion of the directors would have a material adverse
effect upon the rights of the Holder, the Conversion Price shall, subject to any
necessary regulatory approval, be adjusted in such manner and at such time as
the directors may determine to be equitable in the circumstances, provided that
no such action shall be taken unless and until the Holder has been provided with
notice of such proposed action and the consequences thereof.

 
(iv)  
If the Borrower Parent sets a record date to determine holders of Common Shares
for the purpose of entitling such holders to receive any dividend or
distribution or any subscription or purchase rights and shall thereafter and
before the distribution to such holders of any such dividend, distribution or
subscription or purchase rights legally abandon its plan to pay or deliver such
dividend, distribution or subscription or purchase rights, then no adjustment in
the Conversion Price shall be required by reason of the setting of such record
date.

 
(v)  
No adjustment in the Conversion Price shall be made in respect of any event
described in Section 7 if the Holder is entitled to participate in such event on
the same terms mutatis mutandis as if the Holder had converted the Note prior to
or on the record date or effective date, as the case may be, of such event. Any
such participation by the Holder is subject to regulatory approval.

 
(vi)  
In any case in which this Note shall require that an adjustment shall become
effective immediately after a record date for an event referred to in Section 7
hereof, the Borrower Parent may defer, until the occurrence of such event:

 
(A)  
issuing to the Holder, to the extent that the Note is converted after such
record date and before the occurrence of such event, the additional Common
Shares issuable upon such exercise by reason of the adjustment required by such
event; and

 
(B)  
delivering to the Holder any distribution declared with respect to such
additional Common Shares after such record date and before such event;

 
provided, however, that the Borrower Parent hall deliver to the Holder an
appropriate instrument evidencing the right of the Holder upon the occurrence of
the event requiring the adjustment, to an adjustment in the Conversion Price or
the number of Common Shares purchasable upon the conversion of the Note and to
such distribution declared with respect to any such additional Common Shares
issuable on the conversion of the Note.
 
 
10

--------------------------------------------------------------------------------

 
 
(d) 
Notice:  Subject to Section 7(e), at least 21 days prior to the earlier of the
record date or effective date of any event which requires or might require an
adjustment in any of the rights of the Holder under this Note, including the
Conversion Price, the Borrower Parent shall deliver to the Holder a certificate
of the Borrower Parent specifying the particulars of such event and, if
determinable, the required adjustment and the calculation of such
adjustment.  In case any adjustment for which a notice in this Section 7(d) has
been given is not then determinable, the Borrower Parent shall promptly after
such adjustment is determinable deliver to the Holder a certificate providing
the calculation of such adjustment.  The Borrower Parent hereby covenants and
agrees that the register of transfers and share transfer books for the Common
Shares will be open, and that the Borrower Parent will not take any action which
might deprive the Holder of the opportunity of exercising the rights of
conversion contained in this Note, during such 21 day period.

 
(e) 
Board Discretion: Notwithstanding any of the foregoing provisions of this
Section 7, the board of directors of the Borrower Parent may, subject to any
required regulatory approval, vary the procedures described in this Section 7 if
it determines in good faith having regard to the intentions underlying these
provisions that such procedures would yield an unintended result, provided that
such varied procedures are not prejudicial to the interests of the Holder, and
the Holder is provided with notice of such proposed variation and the
consequences thereof.

 
8.  
Covenants

 
(a)            Corporate Existence. Each of the Borrower and Borrower Parent
shall do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence. Each of the Borrower and Borrower
Parent shall cause each of its subsidiaries to preserve and keep in full force
and effect its corporate, partnership or other existence, in each case, except
as would not otherwise have a material adverse effect on the business, assets,
operations, condition, financial or otherwise, of the Borrower or Borrower
Parent, and their respective subsidiaries, taken as a whole.
 
(b)           Ranking. The Borrower shall not permit any of its subsidiaries to
guarantee or otherwise be liable for, directly or indirectly, any indebtedness
for borrowed money unless such subsidiary shall provide a guarantee of the
obligations of the Borrower hereunder. The Borrower shall not and shall not
permit any of its subsidiaries to, directly or indirectly, create, incur, assume
or suffer to exist any lien that secures obligations under any indebtedness for
borrowed money (including any guarantee in respect thereof) unless the
obligations of the Borrower hereunder (and the obligations of any subsidiary
under any guarantee provided in connection herewith) rank in subordination to
this Note.
 
(c)           Fundamental Changes. The Borrower shall not, and shall not permit
any of its subsidiaries to, enter into any transaction whereby all or
substantially all of the assets of the Borrower and its subsidiaries (determined
on a consolidated basis) would become the property of any other person (whether
by way of reorganization, merger, amalgamation, arrangement, consolidation,
transfer, sale or otherwise).
 
(d)           Inspection.The Lender shall have the right, through an independent
certified public accountant (provided that such independent certified public
accountant is not compensated on a contingency basis), subject to execution of a
written non-disclosure agreement with the Borrower Parent or Borrower, as
applicable, in form and content satisfactory to the Borrower Parent and Borrower
Parent, in their reasonable discretion, to inspect books of account and other
records, relating exclusively to the subject matter of this Agreement, for the
purposes of assessing and verifying in interest in conversion pursuant to this
Agreement.  The Borrower and Borrower Parent shall each have the right to have a
representative present at all such inspections.  The Lender warrants that all
such audits shall be carried out in a manner calculated not to unreasonably
interfere with the conduct of the Borrower’s or Borrower Parent’s business.  The
cost of such inspection, examination or audit shall be borne by the Lender.  The
Lender shall have the right to exercise its right of inspection hereunder once
per 12 month period following the date of this Agreement.  Inspections shall
take place during normal business hours at the Borrower or the Borrower Parent’s
place of business (as applicable) and shall not exceed 3 business days or 12
hours in the aggregate per annual inspection.  Lender shall provide Borrower and
Borrower Parent with not less than 30 days notice prior to any inspection.
 
 
11

--------------------------------------------------------------------------------

 
 
9.  
Events of Default

 
All amounts due under this Note shall immediately become due and payable without
any notice, presentation, demand, protest or other action or notice to the
Borrower if any one or more of the following events of default (an “Event of
Default”) has occurred and is continuing:
 
(a)  
the Borrower fails to make payment when due of the Principal Amount outstanding
or of any accrued interest when due;

 
(b)  
any representation and warranty of the Borrower in the Purchase Agreement or any
Collateral Document shall be inaccurate in any material respect when made or
deemed to be made;

 
(c)  
any Collateral Document after delivery thereof shall for any reason (other than
pursuant to, and in accordance with, the terms thereof) cease to create a valid
and perfected first priority lien on and security interest in the collateral
purported to be covered thereby;

 
(d)  
the Borrower shall default in the payment of any principal of or interest on any
indebtedness (whether at stated maturity or at mandatory or optional prepayment
or otherwise) and such default shall continue beyond any applicable grace period
set forth in the agreements or instruments evidencing or relating to such
indebtedness, or any default or event of default shall occur under any agreement
or instrument evidencing or relating to any indebtedness if the effect thereof
is to accelerate the maturity thereof, or to permit the holder or holders of
such indebtedness, to accelerate the maturity thereof, or to require the
mandatory prepayment or redemption thereof;

 
(e)  
the Borrower shall fail to perform, observe or comply with, in any material
respect, any of its covenants herein, in the Purchase Agreement or in the
Collateral Documents (other than as provided in clauses (a), (c) and (d) above;

 
(f)  
the Borrower (i) becomes insolvent or generally not able to pay its debts as
they become due, (ii) admits in writing its inability to pay its debts generally
or makes a general assignment for the benefit of creditors, (iii) institutes or
has instituted against it any proceeding seeking (x) to adjudicate it a bankrupt
or insolvent, (y) liquidation, winding-up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors
including any plan of compromise or arrangement or other corporate proceeding
involving its creditors, or (z) the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or for any
substantial part of its properties and assets, and in the case of any such
proceeding or order instituted against it (but not instituted by it), either the
proceeding remains undismissed or unstayed for a period of 45 days, or any of
the actions sought in such proceeding (including the entry of an order for
relief against it or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its assets) occurs, or
(iv) takes any corporate action to authorize any of the above actions.

 
 
12

--------------------------------------------------------------------------------

 
 
10.  
Grid Notations

 
The undersigned agrees that the entries by the Lender on the Grid of advances
and payments shall be prima facie proof of the matters so recorded. The failure
to record any amount on the Grid, however, shall not limit the obligation of the
Borrower to repay the principal amount of the advances under this Note together
with any and all interest accruing thereon or limit the right of the Lender to
recover any amount due and payable hereunder.
 
11.  
Application of Payments

 
Any payments in respect of amounts due under this Note shall be applied first in
satisfaction of any accrued and unpaid interest, and then to the Principal
Amount outstanding.
 
12.  
Waiver by the Borrower

 
The Borrower waives demand, presentment for payment, notice of non-payment,
notice of dishonour, notice of acceleration, and notice of protest of this Note.
 
13.  
No Waiver by the Lender

 
Neither the extension of time for making any payment which is due and payable
under this Note at any time or times, nor the failure, delay, or omission of the
Lender to exercise or enforce any of its rights or remedies under this Note,
shall constitute a waiver by the Lender of its right to enforce any such rights
and remedies subsequently.  The single or partial exercise of any such right or
remedy shall not preclude the Lender’s further exercise of such right or remedy
or any other right or remedy.
 
14.  
Transfer

 
This Note, including all rights and obligations associated hereunder, shall be
transferable at the Holder’s option, in whole or in part, subject to applicable
securities law; provided that the Borrower shall not be liable for any
additional costs that may be associated or incurred in connection with the
transfer, including without limitation any withholding taxes.
 
Not later than 5 business days after notice to the Borrower from the Holder of
its intention to make such transfer or exchange is received by the Borrower and
without expense to the Holder, except for any transfer or similar tax which may
be imposed on the transfer or exchange, the Borrower shall issue in exchange
therefor another note or notes for the same aggregate principal amount as the
unpaid principal amount of this Note so surrendered, having the same maturity
and rate of interest, containing the same provisions and subject to the same
terms and conditions as this Note so surrendered. If the Holder proposes to
transfer this Note in part, the Borrower shall issue a note or notes for the
aggregate principal amount to be transferred, on the same basis noted in the
preceding sentence, and issue a replacement note for the part not transferred to
the Holder. Each new Note shall be made payable to such person or persons, or
transferees, as the holder of such surrendered Note may designate, and such
transfer or exchange shall be made in such a manner that no gain or loss of
principal or interest shall result therefrom. The Borrower may elect not to
permit a transfer of this Note if it has not obtained reasonable assurances that
such transfer is exempt from the prospectus and registration requirements under
applicable securities law.
 
 
13

--------------------------------------------------------------------------------

 
 
15.  
Notices

 
Any notice or other communication that is required or permitted to be given
pursuant to this Note shall be in writing and will be validly given if delivered
in person (including by courier service) or transmitted by electronic delivery
as follows:
 
if to the Lender:
Hair Research And Science Est.,
Rätikonstrasse 13,
9490 Vaduz,
Liechtenstein
Attention:           Renzo Zanolari, lic.iur
E-mail:                  renzo.zanolari@audax.li
 
if to the Borrower:
Biologix Hair Science Ltd.,
The Business Center, Upton,
St. Michael, Barbados
 
Attention:           David Csumrik
E-mail:                 david@longview.bb
 
If to the Borrower Parent
Biologix Hair Inc.,
82 Avenue Road
Toronto, Ontario
Canada M5R 2H2
 
Attention:           Ron Holland
E-mail:                  rh@biologixhair.com
 
And in all instances with a copy to:
 
 
W.L. Macdonald Law Corporation
4th Floor - 570 Granville Street,
Vancouver British Colombia,
Canada  V6C 3P1
 
Fax: 604.681.4760
E-mail: wmacdonald@wlmlaw.ca



 
Any such notice or other communication will be deemed to have been given and
received on the day on which it was delivered or transmitted by electronic
delivery (or, if such day is not a Business Day, on the next following Business
Day). Any party may at any time change its address for service from time to time
by giving notice to the other parties in accordance with this Section.  For the
purposes of this Note, “Business Day” means any day, other than a Saturday or
Sunday, on which banks in Liechtenstein are open for commercial banking business
during normal banking hours.
 
16.  
Governing Law and Successors

 
This Note is made under and shall be governed by and construed in accordance
with the laws of Liechtenstein, and shall enure to the benefit of the Lender and
its successors (including any successor by reason of amalgamation) and assigns,
and shall be binding on the Borrower and its successors (including any successor
by reason of amalgamation) and permitted assigns.
 
[Signature Page Follows]
 
 
14

--------------------------------------------------------------------------------

 
 

 
BIOLOGIX HAIR SCIENCE LTD.
as Borrower
           
By:
/s/ David Csumrik
     
Name: David Csumrik
     
Title:   President and Director
         

 

 
BIOLOGIX HAIR INC.
as Borrower Parent
           
By:
/s/ Ron Holland
     
Name: Ron Holland
     
Title:   Chief Executive Officer and Chairman
       

 
Acknowledged and agreed this 11th day of April, 2012.
 

 
HAIR RESEARCH AND SCIENCE EST.,
as Lender
           
By:
/s/ Renzo Zanolari
     
Name: Renzo Zanolari, lic.iur
     
Title: Director
       

 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ASSIGNMENT FORM
 



TO:
BIOLOGIX HAIR SCIENCE LTD.  (the “Borrower”)

 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following person all rights of the undersigned pursuant to the convertible grid
promissory note issued by the Borrower dated April 11, 2012.
 

Name of Assignee:                 Address:                        

 
and the undersigned hereby irrevocably constitutes and appoints such assignee to
be the lawful attorney of the undersigned to transfer such rights to the Note on
the books of the Borrower, with full power of substitution.
 
The undersigned hereby certifies that the transfer of these securities is not
being made in any public offering and: (a) that the transferee is an “accredited
investor”, as such term is defined in Rule 501(a) of the United States
Securities Act of 1933.
 
Date:  _________________
 

     

--------------------------------------------------------------------------------

Name:
             
Title (if applicable):
             
Address:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
CONVERSION FORM
 
TO:
BIOLOGIX HAIR SCIENCE LTD.  (the “Borrower”)
 
BIOLOGIX HAIR INC.             (“BHI”)

                    
The undersigned hereby irrevocably elects to convert into common shares of BHI
as defined in and in accordance with the terms of said Note (check one):
 

o
all of the Principal Amount outstanding, together with any accrued but unpaid
interest; or
 
o
all accrued but unpaid interest, together with
US$                                     principal amount of the Note.  The
Borrower shall issue and deliver to the undersigned a note representing the
balance of the principal amount as promptly as practicable.

 
DATED at __________________ this _____ day of _____________, ______.
 

 
Per: 
       
 
Address:
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 2 TO AMENDING AGREEMENT DATED AUGUST 1, 2012
 
SCHEDULE “E”
 
Subscription Agreement for Common Shares of Biologix Hair Inc.
 
Confidential
Private Placement Subscription Agreement
Regulation S
 
BIOLOGIX HAIR INC.
82 Avenue Road
Toronto, ON  M5R 2H2
Canada
 
 
2

--------------------------------------------------------------------------------

 
 
PRIVATE PLACEMENT SUBSCRIPTION
Regulation S - Worldwide
 
BIOLOGIX HAIR INC.
82 Avenue Road
Toronto  ON  M5R 2H2
Canada
 
PRIVATE PLACEMENT


INSTRUCTIONS TO SUBSCRIBER:


1.  
COMPLETE the information on page 3 of this Subscription Agreement.

 
2.  
COURIER the originally executed copy of the entire Subscription Agreement,
together with the Questionnaires, to the Company at:



BIOLOGIX HAIR INC.
82 Avenue Road
Toronto  ON  M5R 2H2
Canada
 
 
3

--------------------------------------------------------------------------------

 


PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
TO:           BIOLOGIX HAIR INC.  (the “Company”) - Subject and pursuant to the
attached “Terms and Conditions” of this Subscription Agreement, including all
schedules and appendices attached hereto, the Subscriber hereby irrevocably
subscribes for, and on the Closing Date, will purchase from the Company, the
following securities at the following price:
 
Number of Shares Subscribed for: 1,000,000 Shares
 
US$0.80  per Share for a total purchase price of $ 1,000,000
The Subscriber previously owns, directly or indirectly, the following securities
of the Company:
 
[Check if applicable]  The Subscriber is o an affiliate of the Company

 
REGISTRATION INSTRUCTIONS
 
DELIVERY INSTRUCTIONS if different
     
Name to appear on certificate
 
Name and account reference, if applicable
     
Account reference if applicable
 
Contact name
     
Address
 
Address
     
City, Postal Code
 
City, Postal Code
     
Tax I.D./E.I.N./S.S.N.
 
Telephone Number

 
EXECUTED by the Subscriber this _______ day of _____________, 2012.
 
WITNESS:
 
EXECUTION BY SUBSCRIBER:
   
X
Signature of Witness
 
Signature of individual (if Subscriber is an individual)
   
X
Name of Witness
 
Authorized signatory (if Subscriber is not an individual)
     
Address of Witness
 
Name of Subscriber (please print)
         
Name of authorized signatory (please print)
ACCEPTED and EFFECTIVE this ______day of ____________________, 2012
   
BIOLOGIX HAIR INC.
 
 
Address of Subscriber (residence)
per:
       
Telephone Number
Authorized Signatory
       
E-mail address
         
Social Security/Insurance No.:

By signing this acceptance, the Subscriber agrees to be bound by the term and
conditions of this Subscription Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.


 
TERMS AND CONDITIONS
 
9.  
Subscription

 
(a) The above signed (the "Subscriber") hereby irrevocably subscribes for and
agrees to purchase the number of shares of the Company's common stock (the
"Shares") as set out on page 3 of this Subscription Agreement at a price of
US$0.80 per Share (such subscription and agreement to purchase being the
"Subscription"), for the total subscription price as set out on page 3 of this
Subscription Agreement (the "Subscription Proceeds"), which Subscription
Proceeds are tendered herewith, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein. The Shares
are also referred to as the “Securities”.
 
(b) The Company hereby agrees to sell, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein, to the
Subscriber the Shares.  Subject to the terms hereof, the Subscription Agreement
will be effective upon its acceptance by the Company.
 
(c) Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.
 
10.  
Payment

 
(a) The Subscription Proceeds must accompany this Subscription and shall be paid
to the Company by wire transfer, certified cheque, bank draft or money
order.  The Subscription Proceeds may also be wired to the Company pursuant to
the wire instructions attached as an Appendix.
 
(b) The Subscriber acknowledges and agrees that this Subscription Agreement and
any other documents delivered in connection herewith will be held by the
Company's lawyers on behalf of the Company.  In the event that this Subscription
Agreement is not accepted by the Company for whatever reason within 60 days of
the delivery of an executed Subscription Agreement by the Subscriber, this
Subscription Agreement, the Subscription Proceeds and any other documents
delivered in connection herewith will be returned to the Subscriber at the
address of the Subscriber as set forth in this Subscription Agreement without
interest or deduction.
 
(c) Where the Subscription Proceeds are paid to the Company, the Company may
treat the Subscription Proceeds as a non-interest bearing loan and may use the
Subscription Proceeds prior to this Subscription Agreement being accepted by the
Company.
 
11.  
Questionnaires and Undertaking and Direction

 
(a) The Subscriber must complete, sign and return to the Company the following
documents:
 
(i) One (1) executed copy of this Subscription Agreement;
 
(ii) the US Questionnaire in the form attached as Appendix 1 if the Subscriber
is resident in the United States.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, stock exchanges and
applicable law.
 
12.  
Closing

 
(a) Closing of the purchase and sale of the Securities shall be deemed to be
effective on such date as may be determined by the Company in its sole
discretion (the "Closing Date").  The Subscriber acknowledges that Shares may be
issued to other subscribers under this offering (the "Offering") before or after
the Closing Date.  The Company, may, at its discretion, elect to close the
Offering in one or more closings, in which event the Company may agree with one
or more subscribers (including the Subscriber hereunder) to complete delivery of
the Securities to such subscriber(s) against payment therefore at any time on or
prior to the Closing Date.
 
13.  
Acknowledgements of Subscriber

 
(a) The Subscriber acknowledges and agrees that:
 
(i)         none of the Securities have been registered under the 1933 Act, or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or to
U.S. Persons, as that term is defined in Regulation S under the 1933 Act
(“Regulation S”), except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act;
 
(ii)        the Subscriber acknowledges that the Company has not undertaken, and
will have no obligation, to register any of the Securities under the 1933 Act;
 
(iii)       the decision to execute this Subscription Agreement and purchase the
Securities agreed to be purchased hereunder has not been based upon any oral or
written representation as to fact or otherwise made by or on behalf of the
Company.  If the Company has presented a business plan to the Subscriber, the
Subscriber acknowledges that the business plan may not be achieved or be
achievable;
 
(iv)       the Subscriber and the Subscriber’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the sale of the Securities hereunder, and to obtain additional
information, to the extent possessed or obtainable without unreasonable effort
or expense, necessary to verify the accuracy of the information about the
Company;
 
(v)       the decision to execute this Subscription Agreement and purchase the
Securities agreed to be purchased hereunder has not been based upon any oral or
written representation as to fact or otherwise made by or on behalf of the
Company and such decision is based solely upon a review of publicly available
information regarding the Company (the "Company Information");
 
(vi)      the books and records of the Company were available upon reasonable
notice for inspection, subject to certain confidentiality restrictions, by
Subscribers during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the sale of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s attorney and/or advisor(s);
 
(vii)      by execution of this Subscription Agreement the Subscriber has waived
the need for the Company to communicate its acceptance of the purchase of the
Securities pursuant to this Subscription Agreement;
 
(viii)     all information which the Subscriber has provided to the Company in
the Questionnaire is correct and complete as of the date the Questionnaire is
signed, and if there should be any change in such information prior to the
Subscription being accepted by the Company, the Subscriber will immediately
provide the Company with such information;
 
 
6

--------------------------------------------------------------------------------

 
 
(ix)       the Company is entitled to rely on the representations and warranties
and the statements and answers of the Subscriber contained in this Subscription
Agreement and in the Questionnaire, and the Subscriber will hold harmless the
Company from any loss or damage it may suffer as a result of the Subscriber’s
failure to correctly complete this Subscription Agreement or the Questionnaire;
 
(x)        it will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith;
 
(xi)       the issuance and sale of the Securities to the Subscriber will not be
completed if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;
 
(xii)  it has been advised to consult its own legal, tax and other advisors with
respect to the merits and risks of an investment in the Securities and with
respect to applicable resale restrictions and it is solely responsible (and the
Company is not in any way responsible) for compliance with applicable resale
restrictions;
 
(xiii)     none of the Securities are listed on any stock exchange and no
representation has been made to the Subscriber that any of the Securities will
become listed on any stock exchange or automated dealer quotation system;
 
(xiv)     it is acquiring the Securities as principal for its own account, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in such Shares;
 
(xv)      the Subscriber is acquiring the Securities pursuant to an exemption
from the registration and prospectus requirements of applicable securities
legislation in all jurisdictions relevant to this Subscription, and, as a
consequence, the Subscriber will not be entitled to use most of the civil
remedies available under applicable securities legislation and the Subscriber
will not receive information that would otherwise be required to be provided to
the Subscriber pursuant to applicable securities legislation;
 
(xvi)     the Subscriber has been advised that the business of the Company is in
a start-up phase and acknowledges that there is no assurance that the Company
will raise sufficient funds to adequately capitalize the business or that the
business will be profitable in the future;
 
(xvii)    the Subscriber recognizes that an investment in the Shares involves
certain risks and has taken full cognizance of and understand all of the risk
factors related to the business objectives of the Company and the purchase of
the Shares. An investment in the Shares offered hereby is speculative and
involves a high degree of risk and should not be purchased by persons who cannot
afford the loss of their entire investment.  Prospective investors should
carefully consider all such risk factors.
 
(xviii)   Pending acceptance of this subscription by the Company, all funds paid
hereunder shall be deposited by the Company and immediately available to the
Company for its corporate purposes.  In the event the subscription is not
accepted, the subscription funds will constitute a non-interest bearing demand
loan of the Subscriber to the Company.
 
(xix)     the Subscriber agrees to indemnify and hold harmless the Company, its
officers and directors from and against all damages, losses, costs and expenses
(including reasonable attorney’s fees) which they may incur by reason of my
failure to fulfill any of the terms or conditions of this Subscription
Agreement, or by reason of any untrue statement made herein or any breach of the
representations and warranties made herein or in any document that I have
provided to the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
(xx)       The shares of common stock comprising this offering are not
registered under the federal securities laws or qualified under any state
securities laws, and they are being sold in reliance upon exemptions under such
laws.  The exemptions used require, among other things, that the common stock be
purchased for investment purposes only, and not with any current view to the
distribution or resale thereof.  Unless the common stock is registered with the
SEC and any required state authorities, or an appropriate exemption from such
registration is available, a holder of these securities will be unable to
liquidate his or her investment in the securities, even though the holder’s
personal financial condition may dictate such liquidation.  The certificates
representing the shares of common stock will bear appropriate legends referring
to restrictions on transferability imposed by the Securities Act and applicable
state securities laws.  The common stock may not be pledged, hypothecated,
assigned or otherwise disposed of except as permitted under applicable federal
and state securities laws or pursuant to registration or exemption
therefrom.  Therefore, prospective stockholders who require liquidity in their
investments should not invest in the shares.
 
(xxi)     no documents in connection with the sale of the Securities hereunder
have been reviewed by the Securities and Exchange Commission or any state
securities administrators;
 
(xxii)    there is no government or other insurance covering any of the
Securities; and
 
(xxiii)    this Subscription Agreement is not enforceable by the Subscriber
unless it has been accepted by the Company.
 
14.  
Representations, Warranties and Covenants of the Subscriber

 
(a) The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:
 
(i)         the Subscriber is resident in the jurisdiction set forth on page 3
underneath the Subscriber’s name and signature;
 
(ii)        the Subscriber has the legal capacity and competence to enter into
and execute this Subscription Agreement and to take all actions required
pursuant hereto and, if the Subscriber is a corporation, it is duly incorporated
and validly subsisting under the laws of its jurisdiction of incorporation and
all necessary approvals by its directors, shareholders and others have been
obtained to authorize execution and performance of this Subscription Agreement
on behalf of the Subscriber;
 
(iii)       the Subscriber (i) has adequate net worth and means of providing for
its current financial needs and possible personal contingencies, (ii) has no
need for liquidity in this investment, and (iii) is able to bear the economic
risks of an investment in the Securities for an indefinite period of time;
 
(iv)      the Subscriber has made an independent examination and investigation
of an investment in the Securities and the Company and has depended on the
advice of its legal and financial advisors and agrees that the Company will not
be responsible in anyway whatsoever for the Subscriber’s decision to invest in
the Securities and the Company;
 
(v)       all information contained in the Questionnaire is complete and
accurate and may be relied upon by the Company and the Subscriber will notify
the Company immediately of any material change in any such information occurring
prior to the closing of the purchase of the Securities;
 
(vi)       the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;
 
 
8

--------------------------------------------------------------------------------

 
 
(vii)      the Subscriber has duly executed and delivered this Subscription
Agreement and it constitutes a valid and binding agreement of the Subscriber
enforceable against the Subscriber;
 
(viii)     it understands and agrees that none of the Securities have been
registered under the 1933 Act or any state securities laws, and, unless so
registered, none may be offered or sold in the United States or, directly or
indirectly, to U.S. Persons (as defined herein) except pursuant to an exemption
from, or in a transaction not subject to, the Registration Requirements of the
1933 Act and in each case only in accordance with state securities laws;
 
(ix)        it is purchasing the Securities for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Shares, and the Subscriber has not
subdivided his interest in the Securities with any other person;
 
(x)        it is able to fend for itself in the Subscription and has the ability
to bear the economic risks of its prospective investment and can afford the
complete loss of such investment;
 
(xi)       if it is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, it has sole investment discretion with respect to each
such account and it has full power to make the foregoing acknowledgments,
representations and agreements on behalf of such account;
 
(xii)      it understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgments, representations and agreements
contained in sections 5 and 6 hereof and agrees that if any of such
acknowledgments, representations and agreements are no longer accurate or have
been breached, it shall promptly notify the Company;
 
(xiii)     the Subscriber:
 
(i) is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Securities,
 
(ii) is purchasing the Securities pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Subscriber is permitted to purchase the Securities under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions,
 
(iii) acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of any of the Securities, and
 
(iv) represents and warrants that the acquisition of the Securities by the
Subscriber does not trigger:
 
I. any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or
 
II. any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and
 
(xiv)     the Subscriber will, if requested by the Company, deliver to the
Company a certificate or opinion of local counsel from the International
Jurisdiction which will confirm the matters referred to in subparagraphs (ii),
(iii) and (iv) above to the satisfaction of the Company, acting reasonably
 
 
9

--------------------------------------------------------------------------------

 
 
(xv)      the Subscriber is not acquiring the Securities as a result of any form
of general solicitation or general advertising including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio, or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising;
 
(xvi)     no person has made to the Subscriber any written or oral
representations:
 
(i) that any person will resell or repurchase any of the Securities;
 
(ii) that any person will refund the purchase price of any of the Securities;
 
(iii) as to the future price or value of any of the Securities; or
 
(iv) that any of the Securities will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Securities of the Company on any stock exchange
or automated dealer quotation system.
 
(b) In this Subscription Agreement, the term “U.S. Person” shall have the
meaning ascribed thereto in Regulation S and for the purpose of the Subscription
includes any person in the United States.
 
15.  
Acknowledgement and Waiver

 
(a) The Subscriber has acknowledged that the decision to purchase the Securities
was solely made on the basis of publicly available information.  The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Securities.
 
16.  
Representations and Warranties will be Relied Upon by the Company

 
(a) The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that they may be relied upon
by the Company and its legal counsel in determining the Subscriber’s eligibility
to purchase the Securities under applicable securities legislation, or (if
applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Securities under applicable securities
legislation.  The Subscriber further agrees that by accepting delivery of the
certificates representing the Securities on the Closing Date, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber at the Closing Date and that
they will survive the purchase by the Subscriber of the Securities and will
continue in full force and effect notwithstanding any subsequent disposition by
the Subscriber of such Shares.
 
17.  
Resale Restrictions

 
(a) The Subscriber acknowledges that any resale of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to each Subscriber or proposed transferee as set forth in paragraph 6
of this Subscription Agreement.  The Securities may not be offered or sold in
the United States unless registered in accordance with federal securities laws
and all applicable state securities laws or exemptions from such registration
requirements are available.
 
18.  
Legending and Registration of Subject Securities

 
(a) The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:
 
If the Subscriber is a US person:
 
 
10

--------------------------------------------------------------------------------

 
 
“NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.”
 
(b) The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.
 
19.  
Notices to Residents of the European Economic Area

 
(a) In relation to each member state of the European Economic Area (the “EEA”)
which has implemented Directive 2003/71/EC (the “Prospectus Directive”) (each, a
“Relevant Member State”), Shares may only be offered or sold in the Relevant
Member State under the following exemptions under the Prospectus Directive, if
they have been implemented in that Relevant Member State:
 
(i) to legal entities which are authorised or regulated to operate in the
financial markets or, if not so authorised or regulated, whose corporate purpose
is solely to invest in securities;
 
(ii) to any legal entity which has two or more of (1) an average of at least 250
employees during the last financial year; (2) a total balance sheet of more than
€43,000,000; and (3) an annual net turnover of more than €50,000,000, as shown
in its last annual or consolidated accounts;
 
(iii) in any other circumstances falling within Article 3(2) of the Prospectus
Directive;


provided that no such offer of Shares shall result in a requirement for the
publication by the Company of a prospectus pursuant to Article 3 of the
Prospectus Directive.
 
20.  
Costs

 
(a) The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Securities shall be
borne by the Subscriber.
 
21.  
Governing Law

 
(a) This Subscription Agreement is governed by the laws of the State of Florida
and the federal laws applicable therein.  The Subscriber, in its personal or
corporate capacity and, if applicable, on behalf of each beneficial purchaser
for whom it is acting, irrevocably attorns to the jurisdiction of the State of
Florida.
 
22.  
Survival

 
(a) This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.
 
23.  
Assignment

 
(a) This Subscription Agreement is not transferable or assignable.
 
 
11

--------------------------------------------------------------------------------

 
 
24.  
Execution

 
(a) The Company shall be entitled to rely on delivery by facsimile machine of an
executed copy of this Subscription Agreement and acceptance by the Company of
such facsimile copy shall be equally effective to create a valid and binding
agreement between the Subscriber and the Company in accordance with the terms
hereof.
 
25.  
Severability

 
(a) The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.
 
26.  
Entire Agreement

 
(a) Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.
 
27.  
Notices

 
(a) All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given if mailed or transmitted by any standard form
of telecommunication.  Notices to the Subscriber shall be directed to the
address on page 2 and notices to the Company shall be directed to it at the
first page of this Subscription Agreement.
 
28.  
Counterparts

 
(a) This Subscription Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall constitute an original and
all of which together shall constitute one instrument.
 
 
12

--------------------------------------------------------------------------------

 
 
APPENDIX 1


Subscription and Payment


Biologix Hair Inc.


1)  Fax Completed Subscription Agreement to  778-383-6485  or scan and email to
pp@biologixhair.com Attention: Placement Department.
 
2) Courier or Mail original, executed, Subscription Agreement to address below.
 
3) Wire Funds: USD to Biologix Hair Inc. See bank details below;
 
4) Courier Payment along with the Original Subscription Form and Certified Check
or Bank Draft in US Dollars for the full amount to:


BIOLOGIX HAIR INC.
82 Avenue Road
Toronto  ON  M5R 2H2
Canada
 
Email: dh@biologixhair.com
 
 
TO SEND A WIRE TO THE  BIOLOGIX HAIR INC. BANK ACCOUNT, YOU WILL NEED TO GIVE
THE REMITTING BANK THE FOLLOWING INSTRUCTIONS:


BENEFICIARY BANK:                                                      


CANADIAN BANK
NUMBER:                                                                


TRANSIT NUMBER:


BENEFICIARY:                                                      Biologix Hair
Inc.
 



ACCOUNT NUMBER:


SWIFT BIC ADDRESS:                    
 
 

--------------------------------------------------------------------------------

                                            